Weltner, Justice.
Phillip Lee Mincey was convicted of felony murder by shooting and killing Mary Ann Harris with a shotgun. He was sentenced to life imprisonment.1
Shortly after returning home from prison, Mincey discovered that his wife, with the aid of a male companion, was planning to leave him, under her brothers’ protection. Mincey took a shotgun from his brother’s truck, and went inside his own trailer. He then walked approximately 50 yards to the trailer of his wife’s male friend. Mincey’s brothers arrived at the second trailer. Mary Ann Harris, the victim, came out of the trailer, asked Mincey’s brothers to leave, and allegedly threatened them with a pistol. Mincey then came from around a corner of the second trailer; told Harris to drop her pistol; and then shot her dead.
1. Mincey’s contention that he was defending himself when he shot Mary Ann Harris is not supported by the evidence. The circumstances of this case are far removed from the hypothetical situation which concerned Chief Justice Hill in his special concurrence in Head v. State, 253 Ga. 429, 433 (322 SE2d 228) (1984). See Whitehead v. State, 255 Ga. 526, 527 (3) (340 SE2d 885) (1986). The felony murder charge given by the trial court was a correct statement of the law. There was no error.
2. Mincey alleges that the trial court erred in failing to charge on justification. Such a charge was not required under the evidence in this case. Mullins v. State, 167 Ga. App. 670 (1) (307 SE2d 61) (1983).

Judgment affirmed.


All the Justices concur.


 The crime was committed on March 23, 1985. Mincey was convicted on August 28, 1985. His motion for a new trial, filed on September 9,1985, was denied on January 13,1986. The transcript was certified on September 25, 1985. Notice of appeal to this court was filed on February 10, 1986. The case was docketed in this court on April 4, 1986, and argued on June 9, 1986.